In the
 United States Court of Appeals
               For the Seventh Circuit
                        ____________

No. 03-3870
MEI DAN LIU,
                                                      Petitioner,
                               v.

JOHN D. ASHCROFT, Attorney General
of the United States,
                                                     Respondent.
                        ____________
                Petition for Review of an Order of
               the Board of Immigration Appeals.
                         No. A78-863-174
                        ____________
     ARGUED JUNE 4, 2004—DECIDED AUGUST 17, 2004
                     ____________



 Before FLAUM, Chief Judge, and DIANE P. WOOD and
EVANS, Circuit Judges.
  FLAUM, Chief Judge. This matter is a Petition for Review of
an Order of Removal issued by the Board of Immigration
Appeals (“BIA”) brought by Petitioner Mei Dan Liu, a
native and citizen of the People’s Republic of China. Mei
Dan fled China at the age of sixteen because, according to
her, the local government officials believed that she was a
follower of Falun Gong, the Chinese health and spiritual
movement that was outlawed by the Chinese government in
1999. As a result of her imputed membership in Falun
2                                                  No. 03-3870

Gong, Mei Dan claims that she was arrested, jailed, phy-
sically abused, interrogated, threatened, expelled from school,
and her home was ransacked.
  Upon arriving in the United States after a long journey,
Mei Dan was detained and placed in removal proceedings.
At that time, she requested political asylum and was re-
ferred to the Immigration Court in Chicago, Illinois. An
Immigration Judge (“IJ”) denied Mei Dan’s applications for
asylum under § 208(a) of the Immigration and Nationality
Act (“INA”), 8 U.S.C. § 1158(a), withholding of removal un-
der § 241(b)(3) of the INA, 8 U.S.C. § 1231(b)(3), and for
relief under the United Nations Convention Against Torture,
as implemented in 8 C.F.R. § 208.16(c). The BIA dismissed
Mei Dan’s appeal of the Immigration Judge’s (“IJ”) decision.
Mei Dan then petitioned this Court for review of her asylum
claim. For the reasons stated in this opinion, we deny the
petition for review and affirm the decision of the BIA.


                       I. Background
  The BIA found that even if it accepted Mei Dan’s testi-
mony as true, she failed to establish her eligibility for asylum.
In reviewing the BIA’s decision, we too accept the facts as Mei
Dan presented them at her asylum hearing.
                           *****
  Mei Dan testified as follows: Until she fled China at age
sixteen, Mei Dan lived with her parents and younger
brother in Tin Tou Village in Fuzhou City, in the Fujian
Province, China. Her father worked as a rock miner and her
mother was a homemaker who also cleaned other people’s
houses and babysat children. Mei Dan was a student, but
often worked odd jobs to supplement the family’s income. In
November 2001, a neighbor sympathetic to Mei Dan’s
family’s financial situation gave Mei Dan books to sell in
the local park. As it turned out, a number of the books were
No. 03-3870                                                3

associated with Falun Gong. While Mei Dan was selling the
books along with the neighbor in the park, a group of local
government officials came by to inspect the vendors. The
neighbor ran away, but the officials apprehended Mei Dan,
confiscated her books, and took her forcibly to the Village
Committee Office.
  At the Village Committee Office, the police interrogated
Mei Dan and accused her of being a follower of Falun Gong.
Although Mei Dan had seen some Falun Gong practitioners
in the park before, she was not familiar with the movement
and had never herself been a follower. The police pressured
her to confess to an involvement in Falun Gong, but she
refused and insisted that she was only selling books. The
police then pulled Mei Dan’s hair, which caused her to cry,
and pushed her backwards off of her chair and onto the
ground. After the interrogation, the police placed Mei Dan
in a jail cell. During her detention, the police and guards
continued to pressure Mei Dan to confess. At one point, a
guard pushed her to the ground, pulled her hair, and
taunted her when she refused to confess. Mei Dan was
released after two days in detention when her parents paid
5,000 yuan as bail. The police issued Mei Dan an “arrest
certificate,” and advised her to think about what happened.
The police reported her arrest to her school, and as a result
Mei Dan was expelled.
  One month later, the police searched and ransacked Mei
Dan’s family’s apartment while Mei Dan and her mother
were home alone. The police came into the apartment and
began questioning Mei Dan and her mother about Mei Dan’s
affiliation with Falun Gong. The police told Mei Dan’s mother
that they did not believe Mei Dan’s denials. The police
pushed Mei Dan’s mother to the floor and warned Mei Dan
that they had ransacked the apartment as “a lesson for
you . . . to think about.” Frightened by this incident, Mei
Dan’s family decided that for her safety she should flee
China and stay with a cousin in the United States.
4                                                 No. 03-3870

  Assisted financially by a relative, Mei Dan fled China in
March 2002. She left China with a valid Chinese passport
and travel papers. She traveled to Hong Kong; then to
Thailand; and then to Holland, where she stayed for several
weeks. While in Holland, someone took Liu’s Chinese
passport and gave her a Japanese one, instructing her to
use it in the United States.
                           *****
  On May 24, 2002, having spent two months in transit,
Mei Dan arrived by plane at Chicago’s O’Hare International
Airport, presented her invalid Japanese passport, and was
immediately detained. Although she admitted her true name
and country of origin, she represented to immigration offi-
cials that she was an adult and fled China because she was
arrested for living with her boyfriend. She later testified
that she misrepresented these facts because people in China
warned her that she would be immediately deported to
China if she admitted to being a minor. She was also told
that saying she was arrested for living with her boyfriend
would help her obtain asylum. Believing that she was an
adult, immigration officials placed Mei Dan in an adult jail.
Four months later, upon discovering that she was in fact a
minor, officials transferred her to a juvenile facility. She
was placed back in the general population of the McHenry
County Jail on her eighteenth birthday.
   Mei Dan’s case was referred to an IJ for an asylum-only
proceeding. Mei Dan obtained from her parents copies of the
arrest certificate and receipt for her bail, as well as a letter
from the neighbor who gave Mei Dan the Falun Gong books.
A hearing was held before the IJ at which Mei Dan testi-
fied. Following the hearing, the IJ issued an oral decision
denying relief on the ground that in his view Mei Dan was
not a credible witness. The IJ found that Mei Dan’s testi-
mony regarding the mistreatment she endured was not
“worthy of belief,” that the various misstatements she
No. 03-3870                                                   5

offered regarding her age and the basis of her asylum claim
“undercut[ ] her credibility,” and that the unauthenticated
documents she provided were not “credible or reliable.” In
his decision, the IJ indicated that he believed Mei Dan had
fled China to attend college in the United States and that
the Chinese government would not treat a minor in the
manner that Mei Dan described.
  Mei Dan appealed to the BIA. The BIA affirmed on the
ground that Mei Dan’s testimony, if accepted as true, failed
to demonstrate that she was persecuted, or that she held a
well-found fear of future persecution. Mei Dan then peti-
tioned this Court to review that determination.


                        II. Analysis
A. Scope of Review
  The first issue presented is whether we should review the
BIA’s order standing alone or as supplementary to the IJ’s
decision. In cases where the BIA’s opinion merely sup-
plements the opinion of the IJ, the IJ’s opinion as supple-
mented by the BIA’s opinion becomes the basis for review.
See Niam v. Ashcroft, 354 F.3d 652, 655-56 (7th Cir. 2004).
When the BIA issues its own opinion rather than adopting
or merely supplementing the opinion of the IJ, the Court
reviews only the decision of the BIA, not that of the IJ. See
Begzatowski v. INS, 278 F.3d 665, 669 n.5 (7th Cir. 2002).
Mei Dan contends that the BIA’s opinion merely supple-
ments the IJ’s decision, whereas the Attorney General argues
that the BIA issued a freestanding opinion that provides a
reasoned explanation of the decision to deny asylum.
  We agree with the Attorney General. The BIA’s decision
rested on grounds that were in the alternative to the ones
the IJ used in dismissing Mei Dan’s petition. The BIA
clearly stated that even if it accepted that the IJ erred in its
credibility determination, the evidence Mei Dan presented
6                                                  No. 03-3870

failed to satisfy her burden of proving eligibility for asylum.
The BIA did not make its determination based on the facts
as the IJ found them to be, but rather purported to view the
facts in the light most favorable to Mei Dan. The BIA
conducted its own analysis of the evidence and declined to
adopt, affirm, or even address the adverse credibility determi-
nation that was the basis of the IJ’s opinion. Consequently,
we are limited in our review to the findings and conclusions
of the BIA, which do not include an evaluation of the IJ’s
credibility determination.


B. Standard of Review
   We review the BIA’s decision under the “highly deferen-
tial version of the substantial evidence test, which requires
us to affirm if the [BIA]’s decision to deny asylum is ‘supported
by reasonable, substantial, and probative evidence on the
record considered as a whole.’ ” Karapetian v. INS, 162 F.3d
933, 936 (7th Cir. 1998) (quoting INS v. Elias-Zacarias, 502
U.S. 478, 481 (1992)). We will not grant the petition for
review unless the petitioner shows that “the evidence not
only supports [reversal of the BIA’s decision], but compels
it.” Elias-Zacarias, 502 U.S. at 481 n.1 (emphasis in
original).


C. Asylum
  To establish eligibility for asylum, an applicant must dem-
onstrate that she is a “refugee” under the INA. See Bace v.
Ashcroft, 352 F.3d 1133, 1137 (7th Cir. 2003). To establish
that she is a refugee, Mei Dan must show that she was
persecuted in the past or has a well-founded fear of future
persecution on account of her race, religion, nationality,
membership in a social group, or political opinion. 8 U.S.C.
§ 1101(a)(42)(A). It is Mei Dan’s burden to prove that she is
a refugee and is eligible for asylum. 8 C.F.R. § 208.13(a).
No. 03-3870                                                  7

  Under the view we take of the facts, the Attorney General
does not challenge that Mei Dan’s “persecution” would be
“on account of” one of the statutory grounds. See 8 U.S.C.
§ 1101(a)(42)(A). While neither Mei Dan nor her family
were ever followers of the Falun Gong movement, member-
ship was imputed to her by the Chinese authorities. See
Lwin v. INS, 144 F.3d 505, 509 (7th Cir. 1998) (explaining
that one way an applicant can establish a political opinion
is by showing that it was attributed to the applicant by her
persecutors). Rather, at issue in this case is whether the
type of treatment Mei Dan experienced in the past qualifies
as “persecution” and whether she has a “well-founded fear
of persecution” if she returns to China.
   Whether past or future, persecution is defined as “pun-
ishment or the infliction of harm for political, religious, or
other reasons that this country does not recognize as legit-
imate.” Roman v. INS, 233 F.3d 1027, 1034 (7th Cir. 2000)
(citations omitted). This Court has “recognized the hard truth
that unpleasant and even dangerous conditions do not neces-
sarily rise to the level of persecution.” Mitev v. INS, 67 F.3d
1325, 1331 (7th Cir. 1995). Although to suffer persecution
an asylum seeker need not have been the victim of actions
as severe as threats to life or freedom, the harm experi-
enced must constitute more than mere harassment. See
Bace, 352 F.3d at 1137-38.
   If an applicant is found to have suffered past persecution,
she is entitled to a presumption of a well-founded fear of
future persecution. 8 C.F.R. § 208.13(b)(1); see also Dandan
v. Ashcroft, 339 F.3d 567, 573 (7th Cir. 2003). In the absence
of such a finding, the applicant must prove that she genuinely
fears she will be persecuted based on a protected ground if
returned to her native country, and that her fears are
objectively reasonable. See INS v. Cardoza-Fonseca, 480
U.S. 421, 430-31 (1987); Tesfu v. Ashcroft, 322 F.3d 477, 481
(7th Cir. 2003). The subjective component can be satisfied by
the applicant’s “candid, credible, and sincere testimony,”
8                                                 No. 03-3870

whereas the objective element can be proven through “credi-
ble, direct and specific evidence in the record of facts that
would support a reasonable fear that the petitioner faces
persecution.” Ahmad v. INS, 163 F.3d 457, 461 (7th Cir. 1999)
(citations omitted); see also Useinovic v. INS, 313 F.3d 1025,
1030 (7th Cir. 2002); Bhatt v. Reno, 172 F.3d 978, 982 (7th Cir.
1999).
  The BIA concluded that, even accepting that Mei Dan was
a credible witness, the incidents she recounted, “cumula-
tively, do not rise to the level of persecution.” To summa-
rize, Mei Dan describes two encounters with the Chinese
authorities. In the first, she was detained for two days after
selling books about Falun Gong in the local park and she
was released upon payment by her parents. While in de-
tention, officials twice pushed Mei Dan to the ground and
pulled her hair. Shortly after this incident, she was expelled
from school. The second encounter occurred approximately
one month later, when officials came to Mei Dan’s home and
again accused her of following Falun Gong. The officials
overturned furniture and pushed her mother to the ground.
   As we indicated above, some actions that are less severe
than life-threatening may rise to the level of persecution.
See e.g., Bace, 352 F.3d at 1138 (finding persecution where
applicant was beaten successively by multiple assailants,
was attacked and cut with a razor, his home was broken into,
his father beaten, and his wife raped in front of him and his
family); Asani v. INS, 154 F.3d 719, 725 (7th Cir. 1998)
(finding that persecution likely occurred where applicant
was detained for two weeks, beaten resulting in the loss of
two teeth, deprived of food and water, kept in a cell with no
room to sit, and chained to a radiator); Vaduva v. INS, 131
F.3d 689, 690 (7th Cir. 1997) (acknowledging past persecution
where applicant was punched, his face was bruised, and his
finger broken). Indeed, we have recognized that actions
such as “detention, arrest, interrogation, prosecution,
imprisonment, illegal searches, confiscation of property,
No. 03-3870                                                     9

surveillance, beatings, or torture might cross the line from
harassment to persecution.” Ciorba v. Ashcroft, 323 F.3d
539, 545 (7th Cir. 2003) (citations omitted). However, rec-
ognizing that these sorts of activities might rise to the level of
persecution is not the equivalent of saying that they always
do. Persecution claims cannot simply be evaluated against
a generic checklist. Review of an applicant’s past experience
must be carried out on the most specific level—it is the
details that reveal the severity of the particular situation.
  Here, Mei Dan’s detainment was relatively short. As
physical brutality goes, hair-pulling and pushing rank on the
less serious end. The search and ransack was a singular
event and it is unclear if the officials caused any serious,
permanent damage to her home. Taken as a whole, it was
not improper for the BIA to determine that these and the
other incidents of which Mei Dan complained are more akin
to abusive or harassing treatment than persecution. See,
e.g., Dandan, 339 F.3d at 574 (holding that three-day
detention which included interrogations, beatings, and de-
privation of food and water, did not compel a conclusion of
past persecution); Zalega v. INS, 916 F.2d 1257, 1260 (7th
Cir. 1990) (upholding BIA’s determination that alien had not
been persecuted despite four years of intermittent searches,
arrests, and detainments); Kubon v. INS, 913 F.2d 386, 388
(7th Cir. 1990) (finding that brief confinement for political
opposition to a totalitarian regime did not constitute pers-
ecution). While the treatment of Mei Dan in China was
undoubtedly deplorable, substantial evidence supports the
BIA’s determination that it did not amount to “persecution”
within the meaning of the INA.
  Mei Dan argues that even if the treatment she suffered
would not ordinarily rise to the level of persecution, it does
in her case because she was a minor at the time of the
events in question. Mei Dan contends that the BIA failed to
give adequate consideration to this factor. We do not
disagree with Mei Dan that age can be a critical factor in
10                                                No. 03-3870

the adjudication of asylum claims and may bear heavily on
the question of whether an applicant was persecuted or
whether she holds a well-founded fear of future persecution.
The Guidelines for Children’s Asylum Claims advises that
“harm a child fears or has suffered . . . may be relatively less
than that of an adult and still qualify as persecution.” See
Guidelines for Children’s Asylum Claims, INS Policy and
Procedural Memorandum from Jack Weiss, Acting Director,
Office of International Affairs to Asylum Officers, Immigra-
tion Officers, and Headquarters Coordinators (Asylum and
Refugees) 14, (Dec. 10, 1998), available at 1998 WL 34032561.
Indeed, other courts have used age as a determinative
factor in deciding whether an applicant is eligible for
asylum. See, e.g., Abay v. Ashcroft, 368 F.3d 634, 640 (6th Cir.
2004) (overturning, on the basis of age, the immigration
judge’s finding that a nine-year-old applicant had not
adequately expressed a fear of future persecution).
  We do, however, disagree with Mei Dan’s position that the
BIA failed to sufficiently address her age in its analysis and
that its findings are not supported by substantial evidence.
Although the BIA’s order does not specifically mention Mei
Dan’s age, it does discuss her expulsion from school. From
this acknowledgment we can reasonably infer that the BIA
was aware of Mei Dan’s age. A more direct and fulsome
treatment of age was not required in this case. There may
be situations where children should be considered victims
of persecution though they have suffered less harm than
would be required for an adult. But this is not such a case.
Though a minor, Mei Dan was near the age of major-
ity—she was sixteen—at the time the events took place.
Whatever slight calibration this may warrant in our
analysis is insufficient to transform her experiences with
the Chinese authorities from harassment to persecution.
  Next, we turn to the issue of whether Mei Dan has
demonstrated a well-founded fear of being persecuted if she
returns to China. We begin by noting the shortcomings of
the BIA’s analysis of this issue. After claiming that it was
No. 03-3870                                                11

viewing the facts in the light most favorable to Mei Dan, the
BIA approached its discussion of whether she had a well-
founded fear of future persecution by questioning whether
the government actually imputed membership in Falun
Gong to her. The BIA stated that “[i]t is unclear whether
the government officials actually believed she was a
follower of the Falun Gong, if they were still investigating
her involvement with Falun Gong, or if their actions were
based on retribution for her violating laws on selling illegal
religious materials.” The BIA then noted that there is no
evidence indicating that Mei Dan’s “punishment was
disproportionate to other individuals selling illegal contra-
band.” Considering Mei Dan’s testimony that government
officials repeatedly accused her of following Falun Gong and
refused to believe her and her mother’s denials that she had
no part in the movement, it was inaccurate for the BIA to
find that a question remained about whether membership
was imputed to her by the Chinese authorities and to
suggest that her treatment was mere punishment for
selling illegal books. If the BIA chooses to credit an appli-
cant’s presentation of the facts, it must conduct its analysis
in accordance with a reasonable interpretation of that
presentation.
  Despite the BIA’s error, we conclude that substantial evi-
dence supports its ultimate conclusion that Mei Dan did not
prove a well-founded fear of persecution. While the BIA was
without basis to suggest that government officials never
actually believed Mei Dan was a follower of Falun Gong, a
legitimate question remains regarding whether government
officials continue to impute membership in Falun Gong to
Mei Dan. After the search of her apartment, Mei Dan
suffered no further consequences before leaving China three
months later. Indeed, using her own passport, she was
allowed to leave China without any problems. The record
simply does not reflect that the government continues to
impute Falun Gong membership to Mei Dan, thus we
12                                               No. 03-3870

uphold the BIA’s determination that Mei Dan failed to
demonstrate a fear of future persecution on that basis.


D. Excluded Evidence
  Mei Dan argues on appeal that she was prejudiced by the
IJ’s refusal to hear (and consequently, the BIA’s inability to
consider) evidence regarding the alleged past persecution
suffered by her parents, purportedly for contravention of
China’s family planning mandates. According to Mei Dan’s
brief testimony on this matter, after giving birth to Mei
Dan’s brother in 1986, Mei Dan’s mother was detained,
forcibly sterilized, and along with Mei Dan’s father forced
to pay a fine for having a second child. Mei Dan contends
that this evidence was important to demonstrate the state
of mind of her parents. Foreign persons in the United
States are entitled to due process of law, which for an
asylum applicant, includes “a meaningful opportunity to be
heard.” Kerciku v. INS, 314 F.3d 913, 917 (7th Cir. 2003)
(citations omitted). However, an asylum applicant is not
deprived of a meaningful opportunity to be heard where the
IJ limits the extent of testimony to “serve to focus the
proceedings and exclude irrelevant evidence.” Id. at 917-18.
The testimony relating to the Chinese family planning
authorities’ treatment of Mei Dan’s mother was not improp-
erly excluded. The event occurred approximately 15 years
prior to the events at issue in this case and was unrelated
to Mei Dan’s claim of persecution based on her imputed
membership in Falun Gong. Clearly, Mei Dan has not
shown that the testimony excluded by the IJ would, if
admitted at a new hearing, potentially affect the outcome of
her case. See Roman v. INS, 233 F.3d 1027, 1033 (7th Cir.
2000). As it was unnecessary for both the BIA’s and our
analysis to reach the issue of Mei Dan and her family’s
subjective fear, and the excluded evidence adds scant weight
to the question of an objective fear of future persecution
No. 03-3870                                             13

(which we also did not need to address given our conclusion
about the lack of evidence that the government continues to
impute membership to Mei Dan), Mei Dan suffered no
prejudice from its exclusion.


                    III. Conclusion
 The petition for review of the BIA’s order is hereby
DENIED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—8-17-04